DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 08/14/19. Claims 1-6 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 recite a checkout method comprising:
inputting data of a commodity purchased by a customer; processing payment of the commodity based on the data input; storing input data; outputting the data stored;
receiving an input relating to payment for the commodity before data input of all the commodities purchased by the customer is terminated;
storing data relating to the input received; generating transaction data indicating a content of one transaction based on the data stored and the data output; and issuing a receipt of the one transaction based on the transaction data generated, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity or mental process but for the recitation of generic computer components.

This judicial exception is not integrated into a practical application because the claims only recites a checkout method for implementing the abstract idea. The claims recites the additional limitations of 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “inputting data…, processing payment…, storing input data…, outputting data…, receiving an input..., generating transaction data… and issuing a receipt…”amount to no more than mere components to implement exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
All of these claimed features when considered individually or as a whole fail to recite significantly more than the abstract idea. 

 Dependent claims 2-6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims fail to remedy this situation. Therefore, the claims are rejected under 35 U.S.C.101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (2013/0204697) in view of Freeman (2016/0005132).
As per claims 1-6, Boal discloses a checkout method comprising: inputting data of a commodity purchased by a customer (See Boal, Paragraphs 0052; 0089; 0094); processing payment of the commodity based on the data input (See Boal, Paragraphs 0037; 0089; 0094); storing input data (See Boal, Paragraphs 0054; 0057; 0062); outputting the data stored (See Boal, Paragraphs 0074; 0113); receiving an input relating to payment for the commodity before data input of all the commodities purchased by the customer is terminated (See Boal, Paragraphs 0037; 0089; 0094); 
storing data relating to the input received (See Boal, Paragraphs 0074; 0113). 
Boal does not explicitly disclose generating transaction data indicating a content of one transaction based on the data stored and the data output; and issuing a receipt of the one transaction based on the transaction data generated.
However, Freeman teaches generating transaction data indicating a content of one transaction based on the data stored and the data output (See Freeman, paragraphs 0016-0019); and issuing a receipt of the one transaction based on the transaction data generated (See Freeman, paragraphs 0027; 0072-0075; 0097).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Freeman within the teachings of Boal with the motivation of providing a method of managing electronic receipts is described. The method comprises the steps of: registering, through a point-of-sale system, a plurality of goods and/or services, the plurality of goods and/or services comprising a transaction receipt; detecting, 

As per claim 2, Boal in view of Freeman discloses the checkout method further comprising: receiving at least depositing of cash, storing a deposited amount of cash received, and generating the transaction data by setting the deposited amount stored as a deposit amount (See Freeman, Paragraphs 0041; 0045; 0111; 0115; 0130).

As per claim 3, Boal in view of Freeman discloses the checkout method further comprising: receiving at least a balance of electronic money, storing the balance of the electronic money received, and generating the transaction data by setting total amount as payment amount by the electronic money at the time the balance stored is equal to or more than total amount obtained from the data output (See Boal, Paragraphs 0037; 0142).



As per claim 5, Boal in view of Freeman discloses the checkout method further comprising: setting a registration apparatus to be capable of executing data communication with any one of a plurality of checkout apparatuses before data input of a commodity purchased by the customer at the registration apparatus is started or during a period from the start to the termination thereof, and outputting the data stored to the checkout apparatus in a state in which the data communication is possible (See Boal, Paragraph 0089).

As per claim 6, Boal in view of Freeman discloses the checkout method, further comprising: reading a barcode attached to the commodity.0054; 0059 0089; 0160). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687